Citation Nr: 0432221	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for spondylosis 
of the lumbar spine, with spina bifida occulta at L5-S1, and 
traumatic arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
an increase above the existing 10 percent rating for a 
service-connected low back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional information is needed to adjudicate the veteran's 
claim for an increased rating for his service-connected low 
back disability.  The increased rating claim that is 
currently before the Board on appeal was filed by the veteran 
in 2000.  Since then, VA has revised the criteria for rating 
spine disabilities.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003) (effective Sept. 26, 2003) (codified at 38 C.F.R. 
§ 4.71a).  

The veteran has not yet been provided with notice of the new 
rating criteria.  

The most recent VA medical examination that addresses the 
condition of the veteran's low back was performed in June 
2001.  The report of that examination does not include 
sufficient findings to evaluate the low back disability under 
either the previous or the revised versions of the VA rating 
schedule.  

Accordingly, this case is remanded for the following:

1.  The AMC or RO should provide the 
veteran with notice of the revised 
criteria for rating spine disabilities, 
as published at 38 C.F.R. § 4.71a.  The 
AMC or RO should also inform the veteran 
to submit all evidence in his possession 
that is relevant to his claim for an 
increased rating for his service-
connected lumbosacral spondylosis, spina 
bifida occulta, and arthritis.

2.  The AMC or RO should schedule the 
veteran for an orthopedic examination to 
determine the manifestations of his 
service-connected low back disability.  
The veteran's claims file should be 
provided to the examiner(s) for review.  

The examination report should include the 
following findings:

Measurements, in degrees, of the 
ranges of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation 
of the veteran's lumbar spine.  If 
the lumbar spine is ankylosed, that 
should be reported.

Whether there is additional loss of 
motion due to weakened movement, 
excess fatigability, or 
incoordination.

A characterization of the limitation 
of motion of the lumbar spine as 
slight, moderate, or severe.

Whether the low back has muscle 
spasm, guarding, abnormal spinal 
contour, pain on motion, weakened 
movement, excess fatigability, 
diminished endurance, or 
incoordination.

Whether the low back disability 
produces an abnormal gait.

3.  Thereafter, the AMC or RO should 
review the rating for the veteran's low 
back disability, considering the old and 
new versions of the rating schedule as 
appropriate.  If the claim is not fully 
granted, the veteran and representative 
should be furnished with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




